
	
		II
		109th CONGRESS
		2d Session
		S. 3946
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2006
			Mr. Frist introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To make an alien who is a member of a criminal gang
		  removable from the United States and inadmissible to the United States, to
		  permit the Secretary of Homeland Security to deny a visa to an alien who is a
		  national of a country that has denied or delayed accepting an alien removed
		  from the United States, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Community Protection Against
			 International Gangs Act.
		2.Inadmissibility
			 and removal of alien gang members
			(a)InadmissibilitySection
			 212(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)) is
			 amended by adding at the end the following:
				
					(J)Aliens
				associated with criminal gangsUnless the Secretary of Homeland
				Security or the Attorney General waives the application of this subparagraph,
				any alien who a consular officer, the Attorney General, or the Secretary of
				Homeland Security knows or has reason to believe—
						(i)is, or has been,
				a member of a criminal street gang (as defined in section 521(a) of title 18,
				United States Code); or
						(ii)has participated
				in the activities of such a criminal street gang, knowing or having reason to
				know that such activities promoted, furthered, aided, or supported the illegal
				activity of the criminal street gang,
						is
				inadmissible..
			(b)RemovalSection
			 237(a)(2) (8 U.S.C. 1227(a)(2)) is amended by adding at the end the
			 following:
				
					(F)Aliens
				associated with criminal gangsUnless the Secretary of Homeland
				Security or the Attorney General waives the application of this subparagraph,
				any alien who the Secretary of Homeland Security or the Attorney General knows
				or has reason to believe—
						(i)is, or at any
				time after admission has been, a member of a criminal street gang (as defined
				in section 521(a) of title 18, United States Code); or
						(ii)has participated
				in the activities of such a criminal street gang, knowing or having reason to
				know that such activities promoted, furthered, aided, or supported the illegal
				activity of the criminal street gang,
						is
				deportable..
			3.Penalty for
			 failure to accept an alien removed from the United StatesSection 243(d) of the Immigration and
			 Nationality Act (8 U.S.C. 1253(d)) is amended to read as follows:
			
				(d)Denying visas
				to nationals of country denying or delaying accepting alienThe
				Secretary of Homeland Security, after making a determination that the
				government of a foreign country has denied or unreasonably delayed accepting an
				alien who is a citizen, subject, national, or resident of that country after
				the alien has been ordered removed, and after consultation with the Secretary
				of State, may instruct the Secretary of State to deny a visa to any citizen,
				subject, national, or resident of that country until the country accepts the
				alien that was ordered
				removed.
				.
		
